Citation Nr: 1123782	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  04-41 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II, to include as due to exposure to herbicides.  

2.  Entitlement to service connection for hyperthyroidism, to include as due to exposure to herbicides.  

3.  Entitlement to service connection for a respiratory disability, to include as due to exposure to herbicides.  

4.  Entitlement to service connection for kidney dysfunction, to include as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to January 1968 and from December 1968 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims for service connection for diabetes mellitus type II, hyperthyroidism, a respiratory disability, and kidney dysfunction.  The Veteran testified before the Board in August 2006.  The Board remanded these claims for additional development in April 2009.  


FINDING OF FACT

In a February 2011 communication, the Veteran withdrew his appeal concerning entitlement to service connection for diabetes mellitus type II, hyperthyroidism, a respiratory disability, and kidney dysfunction.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the issues of entitlement to service connection for diabetes mellitus type II, hyperthyroidism, a respiratory disability, and kidney dysfunction have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).   


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2010).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(c) (2010).  

In November 2004, the Veteran submitted a substantive appeal perfecting his appeal as to the issues of entitlement to service connection for diabetes mellitus type II, hyperthyroidism, a respiratory disability, and kidney dysfunction, as identified in the November 2004 statement of the case.  

In a February 2011 written communication, the Veteran stated that he wished to have his pending claims before the Board withdrawn.  The Veteran's written statement indicating his intention to withdraw the appeal as to these issues satisfies the requirements for the withdrawal of a substantive appeal.  

As the appellant has withdrawn his appeal as to the issues of entitlement to service connection for diabetes mellitus type II, hyperthyroidism, a respiratory disability, and kidney dysfunction, there remain no allegations of errors of fact or law for appellate consideration concerning these issues.  The Board therefore has no jurisdiction to review these issues.  

Accordingly, the issues of entitlement to service connection for diabetes mellitus type II, hyperthyroidism, a respiratory disability, and kidney dysfunction are dismissed.  




ORDER

The appeal concerning the issue of entitlement to service connection for diabetes mellitus type II, to include as due to exposure to herbicides, is dismissed.

The appeal concerning the issue of entitlement to service connection for hyperthyroidism, to include as due to exposure to herbicides, is dismissed.

The appeal concerning the issue of entitlement to service connection for a respiratory disability, to include as due to exposure to herbicides, is dismissed.

The appeal concerning the issue of entitlement to service connection for kidney dysfunction, to include as due to exposure to herbicides, is dismissed.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


